DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-153752, filed on 08/09/2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the display device" in line 13. Claim 7 previously recites “a display” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets "the display device" in line 13 as the “display” in line 2. 
Claim 8 are is rejected as being dependent on claim 7.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 11 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 21 is drawn to a blood glucose meter which is within the four statutory categories (i.e., machine).
Independent claim 1 (which is representative of independent claims 7, 9) recites…a first step of communicating with a measurement device configured to perform a measurement on a body of an user to provide services, and…[receive] biological data indicating a result of the measurement as first data; a second step of determining whether or not content of the first data collected…matches an evaluation condition defining whether or not the data is preferable to a user; and a third step of…requesting the user to input a review of the evaluation-target application if content of the first data matches the evaluation condition.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “program” or “application” on a “computer,” the claim encompasses tracking a user’s mood and behavior to determine when to request reviews from a user. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 has additional limitations (i.e., a computer having a non-transitory computer readable medium storing an evaluation request computer program and an evaluation- target application, display 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computer having a non-transitory computer readable medium or memory storing a computer program and application, display device, processor(s)) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “communicating with a measurement device” and “collects biological data” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Japanese Patent Pub. No. JP 2012-88923 A (hereinafter referred to as "JSOL") (JSOL: ¶ 0041; ¶ 0061) and Zimmerman et al. (U.S. Patent App. Pub. No. US 2019/0005200 A1) (Zimmerman: ¶ 0033), receiving data from a measurement device is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II).

Dependent claims 2-6, 8, 10 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-6, 8, 10 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Pub. No. JP 2012-88923 A (hereinafter referred to as "JSOL").
Regarding claim 1, JSOL teaches a non-transitory computer readable medium storing an evaluation request computer program which is executed by a computer, the computer comprising a display device (JSOL: ¶ 0172-0175), to provide the steps of: 
a first step of communicating with a measurement device configured to perform a measurement on a body of an user to provide services, and operating an evaluation- target application that collects biological data indicating a result of the measurement as first data (JSOL: ¶ 0041; ¶ 0061, i.e., “The biological information receiving unit 1210 receives biological information of a user of an article. Here, the reception is normally received from the biological information acquisition device 10”); 
a second step of determining whether or not content of the first data collected through an operation of the evaluation-target application matches an evaluation condition defining whether or not the data is preferable to a user (JSOL: ¶ 0064, i.e., “determines whether or not the intake state of an article satisfies a predetermined condition using the biological information”); and 
a third step of causing the display device to display a screen for requesting the user to input a review of the evaluation-target application if content of the first data matches the evaluation condition (JSOL: ¶ 0065, i.e., “outputs questionnaire information at a predetermined time after the determination unit 1212 determines that the intake state of the article satisfies a predetermined condition…the output is normally a display on a display”).
Regarding claim 2, JSOL teaches the non-transitory computer readable medium according to claim 1, wherein 
the evaluation-target application communicates with a measurement device configured to perform measurement of the body of the user, and collects biological data indicating a result of the measurement as the first data (JSOL: ¶ 0041; ¶ 0061, i.e., “The biological information receiving unit 1210 receives biological information of a user of an article. Here, the reception is normally received from the biological information acquisition device 10”), 
the evaluation condition is defined so as to determine that content of the first data is preferable to the user if there are signs of improvement in a health condition of the user (JSOL: ¶ 0118, i.e., “the judgment part 1212 judges whether the number of times in the unit time of the acquired body temperature and a cough fulfills the conditions "in the newest body temperature, the number of times of the cough of 36.7 degree or less and unit time is below a predetermined number"”), 
in the second step, determining whether or not there are signs of improvement in the health condition of the user, based on the collected biological data (JSOL: ¶ 0118, i.e., “the judgment part 1212 judges whether the number of times in the unit time of the acquired body temperature and a cough fulfills the conditions "in the newest body temperature, the number of times of the cough of 36.7 degree or less and unit time is below a predetermined number"”), 
in the third step, displaying a screen for requesting the user to input a review of the evaluation-target application if it is determined that there are signs of improvement in the health condition of the user (JSOL: ¶ 0094, i.e., “If the result of the determination process in Step S 606 is a determination result that the intake state of the article satisfies a predetermined condition, the process proceeds to Step S 608”; ¶ 0119; ¶ 0123, i.e., “The questionnaire information output unit 1213 reads out and outputs the questionnaire information”).
Regarding claim 3, JSOL teaches the non-transitory computer readable medium according to claim 2, wherein 
the biological data is related to at least one of blood pressure, body weight, body fat, visceral fat, physical age, skeletal muscle rate, number of steps, activity amount, blood glucose level, basal body temperature rhythm, or sleep condition (JSOL: ¶ 0041; ¶ 0061; ¶ 0118), and 
in the second step, determining whether or not there are signs of improvement in at least one of the blood pressure, the body weight, the body fat, the visceral fat, the physical age, the skeletal muscle rate, the number of steps, the activity amount, the blood glucose level, the basal body temperature rhythm, or the sleep condition (JSOL: ¶ 0118, i.e., “the judgment part 1212 judges whether the number of times in the unit time of the acquired body temperature and a cough fulfills the conditions "in the newest body temperature, the number of times of the cough of 36.7 degree or less and unit time is below a predetermined number"”).
Regarding claim 4, JSOL teaches the non-transitory computer readable medium according to claim 1, wherein the steps further comprising: 
(JSOL: ¶ 0063, i.e., “A determination unit 1212 determines whether or not an intake state of an article satisfies a predetermined condition using 2 or more article intake information stored in an article intake information storage unit 1201”), 
a fifth step of determining whether or not the operation stream satisfies a first condition (JSOL: ¶ 0063, i.e., “A determination unit 1212 determines whether or not an intake state of an article satisfies a predetermined condition”), and 
a sixth step of causing the display device to display a screen for requesting the user to input a review of the evaluation-target application if it is determined that the operation stream satisfies the first condition (JSOL: ¶ 0065, i.e., “outputs questionnaire information at a predetermined time after the determination unit 1212 determines that the intake state of the article satisfies a predetermined condition…the output is normally a display on a display”).
Regarding claim 6, JSOL teaches the evaluation request program according to claim 4, wherein
the evaluation-target application causes the computer to communicate with a first apparatus when collecting the first data (JSOL: ¶ 0041; ¶ 0061, i.e., “The biological information receiving unit 1210 receives biological information of a user of an article. Here, the reception is normally received from the biological information acquisition device 10”), 
in the fourth step, measuring a status of a communication with the first apparatus as the operation stream (JSOL: ¶ 0051, i.e., “An article information transmission part 112 transmits article information including article identification information stored in an article identification information storage part 111 to a terminal device 12”; ¶ 0063, i.e., “A determination unit 1212 determines whether or not an intake state of an article satisfies a predetermined condition using 2 or more article intake information stored in an article intake information storage unit 1201”), and 
in the fifth step, determining whether or not the operation stream satisfies the first condition based on the communication status (JSOL: ¶ 0063, i.e., “A determination unit 1212 determines whether or not an intake state of an article satisfies a predetermined condition”).
Regarding claim 7, JSOL teaches an evaluation request method of causing a computer comprising a display to execute (JSOL: ¶ 0172-0175): 
(JSOL: ¶ 0041; ¶ 0061, i.e., “The biological information receiving unit 1210 receives biological information of a user of an article. Here, the reception is normally received from the biological information acquisition device 10”); 
a second step of determining whether or not the content of the first data collected through an operation of the evaluation-target application matches an evaluation condition defining whether or not the data is preferable to a user (JSOL: ¶ 0064, i.e., “determines whether or not the intake state of an article satisfies a predetermined condition using the biological information”); and 
a third step of causing the display device to display a screen for requesting the user to input a review of the evaluation-target application if the content of the first data matches the evaluation condition (JSOL: ¶ 0065, i.e., “outputs questionnaire information at a predetermined time after the determination unit 1212 determines that the intake state of the article satisfies a predetermined condition…the output is normally a display on a display”).
Regarding claim 8, JSOL teaches the method according to claim 7, wherein 
the evaluation-target application communicates with a measurement device configured to perform measurement of the body of the user, and collects biological data indicating a result of the measurement as the first data (JSOL: ¶ 0041; ¶ 0061, i.e., “The biological information receiving unit 1210 receives biological information of a user of an article. Here, the reception is normally received from the biological information acquisition device 10”), 
the evaluation condition is defined so as to determine that content of the first data is preferable to the user if there are signs of improvement in a health condition of the user (JSOL: ¶ 0118, i.e., “the judgment part 1212 judges whether the number of times in the unit time of the acquired body temperature and a cough fulfills the conditions "in the newest body temperature, the number of times of the cough of 36.7 degree or less and unit time is below a predetermined number"”), 
in the second step, determining whether or not there are signs of improvement in the health condition of the user, based on the collected biological data (JSOL: ¶ 0118, i.e., “the judgment part 1212 judges whether the number of times in the unit time of the acquired body temperature and a cough fulfills the conditions "in the newest body temperature, the number of times of the cough of 36.7 degree or less and unit time is below a predetermined number"”), and 
in the third step, displaying a screen for requesting the user to input a review of the evaluation-target application if it is determined that there are signs of improvement in the health condition of the user (JSOL: ¶ 0094, i.e., “If the result of the determination process in Step S 606 is a determination result that the intake state of the article satisfies a predetermined condition, the process proceeds to Step S 608”; ¶ 0119; ¶ 0123, i.e., “The questionnaire information output unit 1213 reads out and outputs the questionnaire information”).
Regarding claim 9, JSOL teaches a computer apparatus comprising: 
one or more processors; 
a memory storing an evaluation-target application and a program in an executable manner for the one or more processors; and 
a display device, 
wherein the one or more processors execute the following in accordance with the program (JSOL: ¶ 0172-0175): 
a first step of communicating with a measurement device configured to perform a measurement on a body of an user to provide services, and operating an evaluation- target application that collects biological data indicating a result of the measurement as first data (JSOL: ¶ 0041; ¶ 0061, i.e., “The biological information receiving unit 1210 receives biological information of a user of an article. Here, the reception is normally received from the biological information acquisition device 10”); 
a second step of determining whether or not content of the first data collected through an operation of the evaluation-target application matches an evaluation condition defining whether or not the data is preferable to a user (JSOL: ¶ 0064, i.e., “determines whether or not the intake state of an article satisfies a predetermined condition using the biological information”); and 
a third step of causing the display device to display a screen for requesting the user to input a review of the evaluation-target application if content of the first data matches the evaluation condition (JSOL: ¶ 0065, i.e., “outputs questionnaire information at a predetermined time after the determination unit 1212 determines that the intake state of the article satisfies a predetermined condition…the output is normally a display on a display”).
Regarding claim 10, JSOL teaches the apparatus according to claim 9, wherein 
the evaluation-target application communicates with a measurement device configured to perform measurement of the body of the user, and collects biological data indicating a result of the measurement as the first data (JSOL: ¶ 0041; ¶ 0061, i.e., “The biological information receiving unit 1210 receives biological information of a user of an article. Here, the reception is normally received from the biological information acquisition device 10”), 
the evaluation condition is defined so as to determine that content of the first data is preferable to the user if there are signs of improvement in a health condition of the user (JSOL: ¶ 0118, i.e., “the judgment part 1212 judges whether the number of times in the unit time of the acquired body temperature and a cough fulfills the conditions "in the newest body temperature, the number of times of the cough of 36.7 degree or less and unit time is below a predetermined number"”), 
in the second step, the one or more processors determine whether or not there are signs of improvement in the health condition of the user, based on the collected biological data (JSOL: ¶ 0118, i.e., “the judgment part 1212 judges whether the number of times in the unit time of the acquired body temperature and a cough fulfills the conditions "in the newest body temperature, the number of times of the cough of 36.7 degree or less and unit time is below a predetermined number"”), and 
in the third step, the one or more processors display a screen for requesting the user to input a review of the evaluation-target application if it is determined that there are signs of improvement in the health condition of the user (JSOL: ¶ 0094, i.e., “If the result of the determination process in Step S 606 is a determination result that the intake state of the article satisfies a predetermined condition, the process proceeds to Step S 608”; ¶ 0119; ¶ 0123, i.e., “The questionnaire information output unit 1213 reads out and outputs the questionnaire information”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 are is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Pub. No. JP 2012-88923 A (hereinafter referred to as "JSOL") in view of “Everything You Need To Know About Auto Play For Netflix, Amazon Instant, Hulu, And YouTube” (hereinafter referred to as "Bouma").
Regarding claim 5, JSOL teaches the non-transitory computer readable medium according to claim 4.
Yet, JSOL does not explicitly teach, but Bouma teaches, in the same field of endeavor, wherein 
(Bouma: page 2, i.e., “how many shows would run before auto play stops”), 
in the fifth step, the computer is caused to determine whether or not the operation stream satisfies the first condition based on at least one of the length of time staying on the operation screen or the operation path (Bouma: page 3, i.e., “plays 3 episodes before they ask if you are still watching. It can be 3 one hour episodes, or 3 thirty minute episodes”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the measure at least one of a length of time staying on an operation screen or an operation path as the operation stream and determine whether or not the operation stream satisfies the first condition based on at least one of the length of time staying on the operation screen or the operation path, as taught by Bouma, within the system of JSOL, with the motivation to “keep from blowing your data cap” (Bouma: page 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cannon et al. (U.S. Patent App. Pub. No. US 2002/0016736 A1) teaches tracking a user’s time spent on a page to suggest advertisements.
CN102934117B teaches collecting biological measurements of a user and prompting a user based on certain criteria of the measurements.
“A Wireless Early Prediction System of Cardiac Arrest Through IoT” teaches collected biological measurements of a user and alerting the user based on certain criteria of the measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626